             Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

JUDY MCADOO,                                                     )
                                                                 )
                                                                 )
                  Plaintiff,                                     )
                                                                 )
v.                                                               )        Case No. CIV-19-515-R
                                                                 )
VICI COMMUNITY DEVELOPMENT                                       )
CORP, CINDY ARNOLD, and AMANDA                                   )
GRESHAM                                                          )
                                                                 )
                  Defendants.                                    )

                                                      ORDER

          Before the Court is Defendants’ Motion for Summary Judgment. Doc. No. 28.

Plaintiff has responded in opposition, Doc. No. 36, and Defendants have replied, Doc. No.

37. Upon review of the parties’ submissions, the Court grants Defendants’ motion.

     I.      Background

          The following information is derived from Defendants statement of undisputed

material facts, Doc. No. 28, ¶¶ 1–75, which has been deemed admitted by Plaintiff for the

purpose of summary judgment.1 Defendant Vici Community Development Corporation


1
  Plaintiff’s amended response to Defendants’ motion fails—for a second time—to meet the requirements of Local
Civil Rule 56.1 and by extension, Federal Rule of Civil Procedure 56. First, Plaintiff does not begin with “a section
responding, by correspondingly numbered paragraphs, to the facts that the [Defendants] contend[] are not in dispute
and . . . stat[ing] any fact that is disputed” in accordance with Local Civil Rule 56.1(c). See Doc. No. 36, p. 1–14.
Second, Plaintiff does not provide a citation for each fact in her statement of disputed material facts, or her statement
of additional material facts in accordance with Local Civil Rule 56.1(d) and Federal Rule of Civil Procedure 56(c)(1).
See id. Defendants have thoroughly detailed Plaintiff’s failure to comply with these rules. See Doc. No. 37, p. 2–4.
According to the Tenth Circuit, “it is the responding party’s burden to ensure that the factual dispute is portrayed with
particularity, without depending on the trial court to conduct its own search of the record.” Cross v. Home Depot, 390
F.3d 1283, 1290 (10th Cir. 2004) (ellipsis and internal quotation marks omitted)). Therefore, the Court has no
obligation to delve into the record here in order to substantiate Plaintiff’s factual disputes which fail to comport with
the above-mentioned rules. Rather, in accordance with those rules, the Court deems all material facts set forth by
Defendants admitted for the purpose of summary judgment. See LCvR 56.1(e); Fed. R. Civ. P. 56(e).

                                                           1
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 2 of 19



owns and operates The Vici Manor Apartments, which provides low-income housing to

individuals who qualify for rental assistance through the Rural Development Division of

the United States Department of Agriculture. Defendant Cindy Arnold has served as Vici

Manor’s property manager since 1995, and Defendant Amanda Gresham served as the site

manager from March 14, 2019 to August 1, 2019.

       On or around April 12, 2016, Plaintiff Judy McAdoo visited Vici Manor to look for

an apartment. Upon arrival, she provided Defendant Arnold with paperwork that granted

her priority over any other individuals who may have been on the waiting list for an

apartment at Vici Manor. Defendant Arnold subsequently helped Plaintiff complete the

necessary paperwork to move into the apartment complex. Plaintiff’s initial lease term ran

from April 12, 2016 until April 30, 2017.

       Per USDA Regulations, in order to continue receiving assistance for housing,

Plaintiff had to complete certain agency-approved forms certifying that she was eligible

for aid in the form of rent reduction. Plaintiff complied with her recertification

requirements in both 2017 and 2018 but failed to do so in 2019. Her monthly rent beginning

May 1, 2019 therefore increased substantially. Around that time, Plaintiff also received

three lease violations: The first for smoking in her apartment, the second for driving on the

grass, and the third for harassing another tenant. Based upon these events, Defendant Vici

Community Development terminated Plaintiff’s lease and requested she vacate the

premises by May 15, 2019.

       Plaintiff did not vacate the premises. Instead, she filed this lawsuit against

Defendants Vici Community Development, Cindy Arnold, and Amanda Gresham for

                                             2
           Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 3 of 19



gender and disability discrimination, in addition to other alleged violations of state and

federal law. In her Complaint, Plaintiff McAdoo asserts the following eight counts: (1)

violation of the Fair Housing Act (FHA), 42 U.S.C. § 3604(c); (2) violation of the FHA,

42 U.S.C. § 3604(f)(1)(A) and (C), § 3604(f) (2)(A) and (C), and § 3604(f)(3)(B); (3)

violation of the FHA, 42 U.S.C. § 3617; (4) violation of the Oklahoma Discrimination in

Housing Act (ODHA), 25 Okla. Stat. Ann §§ 1452(A)(1) and (3), 1452(A)(16)(b), and

1601(1); (5) violation of the Rehabilitation Act of 1973, § 504(a), 29 U.S.C. 794(a); (6)

violation of the United States Department of Agriculture Regulations, 7 C.F.R. § 3560; (7)

violation of the Oklahoma Residential Landlord and Tenant Act (ORLT), 41 O.S. § 101,

et seq., and; (8) breach of contract based upon the federal and state laws cited above. Doc.

No. 1, p.14–16. Defendants now move for summary judgment. Doc. No. 28.

   II.      Standard of Review

         Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315 (10th Cir. 2017) (quoting Fed. R. Civ. P.

56(a)). A dispute is genuine “if there is sufficient evidence on each side so that a rational

trier of fact could resolve the issue either way,” and it is material “if under the substantive

law it is essential to the proper disposition of the claim.” Becker v. Bateman, 709 F.3d

1019, 1022 (10th Cir. 2013) (internal quotation marks and citation omitted). In assessing

whether summary judgment is appropriate, the Court views the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Williams v. FedEx Corp.

Services, 849 F.3d 889, 896 (10th Cir. 2017).

                                              3
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 4 of 19



   I.      The Fair Housing Act

        Plaintiff’s first three claims are brought pursuant to the Fair Housing Act (FHA).

She alleges that Defendants intentionally discriminated against her under §§ 3604(c),

3604(f), and 3617 of the FHA. In accordance with Tenth Circuit law, intentional

discrimination under the FHA can be demonstrated in two ways at this stage. See Cinnamon

Hills Youth Crisis Ctr. v. Saint George City, 685 F.3d 917, 919 (10th Cir. 2012). First, it

can be shown by direct evidence. Id. Second, it can be shown by circumstantial evidence,

which implicates “the familiar McDonnell Douglas burden shifting scheme originally

spawned in the Title VII arena but long since equally entrenched in the FHA . . . context[].”

Id. (referencing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800–07 (1973)).

        The Court construes Plaintiff’s FHA claim alleging sex discrimination under

§ 3604(c) as asserting direct evidence of discrimination because she claims Defendant

Arnold made discriminatory comments towards her. See Cinnamon Hills Youth Crisis Ctr.,

685 F.3d at 920 (noting that an example of direct evidence of discrimination is present

when a defendant uses “discriminatory comments . . . while explaining his basis for [a]

contested decision”).

        Plaintiff’s other claims under the FHA—those made pursuant to § 3604(c)

pertaining to Plaintiff’s alleged handicap, in addition to those made under § 3604(f) and

§3617—are based upon circumstantial evidence of discrimination, and therefore implicate

the burden shifting framework enunciated in McDonnell Douglas. In order to survive

summary judgment on these FHA claims, Plaintiff must first make a prima facie case of

discrimination. See Haycraft v. Fid. Mgmt. Corp., No. CIV.A. 13-1254-MLB, 2014 WL

                                             4
            Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 5 of 19



3361759, at *4 (D. Kan. July 9, 2014). If she does so, the burden shifts to Defendants to

articulate a legitimate nondiscriminatory reason for their conduct. See id. If Defendants

articulate such a reason, Plaintiff then bears the burden of demonstrating that the reason

was merely pretext for a discriminatory motive. See id.

        The Court addresses each of Plaintiff’s FHA claims as they were briefed—

beginning with the claim raised pursuant to § 3604(c), followed by the claims brought

under § 3604(f), and concluding with the claim relating to § 3617.

             A. 42 U.S.C. § 3604(c)

        In her first claim under the FHA, Plaintiff alleges that Defendants discriminated

against her based on her alleged handicap and her sex, in violation of 42 U.S.C. § 3604(c).2

That provision makes it illegal to:

        make, print, or publish, or cause to be made, printed, or published any notice,
        statement, or advertisement, with respect to the sale or rental of a dwelling
        that indicates any preference, limitation, or discrimination based on race,
        color, religion, sex, handicap, familial status, or national origin, or an
        intention to make any such preference, limitation, or discrimination.

42 U.S.C. § 3604(c). The statute’s implementing regulations make clear that this

prohibition extends to oral statements made by persons engaged in the sale or rental of a

dwelling. See 24 C.F.R. § 100.75(b) (2006).

        To prevail on her claim at the summary judgment stage, Plaintiff McAdoo must

present evidence that creates a genuine dispute of fact as to whether: (1) one or more



2
  Plaintiff alleges that she has bad knees and other bone and blood problems. See Doc. No. 1, ¶ 18. She does not,
however, direct the Court’s attention to any support in the record to evidence her claimed handicaps. Nevertheless,
Defendants do not contest that Plaintiff is handicapped. See, e.g., Doc. No. 28, pp. 19–20 (assuming for the sake of
argument that Plaintiff is handicapped).

                                                         5
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 6 of 19



Defendants made a statement, (2) with respect to the sale or rental of a dwelling, (3) that

indicated a preference, limitation, or discrimination against her on the basis of her handicap

or sex. See Hernandez v. Monarch Real Estate Corp., No. CIV 08-732 MCA/WPL, 2009

WL 10707040, at *10 (D.N.M. Aug. 27, 2009). As indicated above, Plaintiff’s FHA claim

of discrimination regarding her handicap is subject to the McDonnell Douglas burden-

shifting framework, while her claim of discrimination regarding her sex is not.

       First, Defendants argue there is no evidence in the record suggesting any Defendant

made a discriminatory statement concerning Plaintiff’s alleged handicap during her initial

rental in 2016, see Doc. No. 28, p. 18, or her attempted rental and recertification in 2019,

see Doc. No. 28, ¶¶ 9–52; Doc. No. 37, p. 5. Plaintiff does not respond to Defendants’

arguments concerning her initial rental but contends that she was discriminated against

during the 2019 rental and recertification process. See Doc. No. 17–19.

       As to the initial rental of her apartment at Vici Manor in 2016, Plaintiff does not

once contend that any Defendant made statements concerning her alleged handicap. See

Doc. No. 1; see also Doc. No. 36, pp. 18–19. In fact, she admits that no such statements

were made. See Doc. No. 36-23, p. 147:12-20; Doc. No. 28, ¶ 56. As to the rental and

recertification process in 2019, Plaintiff alleges that Defendant Grisham made

discriminatory statements to her at the direction of Defendant Arnold, and that Defendants

refused to renew her rental in 2019 because of Plaintiff’s association with Ms. Watson, “a

disabled person.” Doc. No. 36, p. 17. However, Plaintiff provides no support for any of her

contentions. It is not the Court’s duty to comb through the record in search of support for

Ms. McAdoo’s factual averments. See Doe v. Univ. of Denver, 952 F.3d 1182, 1191 (10th

                                              6
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 7 of 19



Cir. 2020) (noting that even “[w]here a report or other material is “made part of the record”

but the party ‘“fail[s] to cite to the ‘particular parts’ of the record that support[ ] [a

particular] argument,’ the district court is ‘under no obligation to parse through the record

to find the uncited materials.”’ (quoting Unal v. Los Alamos Pub. Sch., 638 F. App’x 729,

742 (10th Cir. 2016)). Therefore, Plaintiff is unable to satisfy her initial burden to establish

a prima facie case of discrimination under the FHA regarding her handicap.

       Next, Defendants argue that there is no evidence in the record to suggest that any

Defendant made a discriminatory statement concerning Plaintiff’s sex during her initial

rental in 2016, see Doc. No. 28, ¶¶ 53–55; Doc. No. 28, p. 18, or her attempted rental and

recertification in 2019, see Doc. No. 28, ¶¶ 9–52; Doc. No. 37, p. 5. Plaintiff responds that

she was discriminated against based upon her sex in both 2016 and 2019. Doc. No. 36, pp.

17–19. Because the McDonnell Douglas framework is not applicable here, Plaintiff need

not establish a prima facie case of discrimination to survive summary judgment. However,

she must demonstrate that discriminatory comments were in fact made to her regarding her

sex. See Keys Youth Servs., Inc. v. City of Olathe, KS, 248 F.3d 1267, 1274 (10th Cir. 2001)

(“absent direct evidence of disparate treatment, the question . . . before this court is whether

[Defendants] discriminated at all”).

       As to the initial rental in 2016, Plaintiff alleged in her Complaint that Defendant

Arnold told her that “she really did not want to rent the unit to her because two other men

wanted to rent it,” but that she had to. Doc. No. 1, ¶ 24. Defendants deny that this statement,

or any statement indicating a male preference, was ever made, see Doc. No. 28, ¶¶ 53–55,

and further demonstrate that over 50% of their units are occupied by female individuals,

                                               7
             Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 8 of 19



id. at ¶ 55. Plaintiff does not dispute these factual averments—nor the evidence cited in

support thereof—in accordance with Local Civil Rule 56.1 and Federal Rule of Civil

Procedure 56. Accordingly, these facts are deemed admitted for purposes of summary

judgment, and the Court must conclude that the alleged discriminatory statement was never

made. See LCvR 56.1(e); Fed. R. Civ. P. 56(e).

         Even if these facts weren’t deemed admitted, the Court would still find that no

discriminatory statement was made because Plaintiff does not support her assertion that

Defendant Arnold made a discriminatory statement regarding her sex. In Plaintiff’s

statement of additional material facts, Plaintiff’s citation does not support her factual

allegation, see Doc. No. 36, ¶ 63, and in her response brief, she provides no record citation

at all, see Doc. No. 36, pp. 18–19. Again, it is not the Court’s duty to comb through the

record in search of support for Plaintiff’s factual allegations. See Doe, 952 F.3d at 1191.3

         As to the rental and recertification process in 2019, Plaintiff alleges generally that

“Defendants have made statements to her that she deems to be discriminatory.” Doc. No.

36, p. 17. However, as appears to be the trend in Plaintiff’s briefing, she provides no




3
  Assuming it were true that Defendant Arnold made a discriminatory statement to Plaintiff in 2016, Defendants would
still be entitled to summary judgment. “[A] plaintiff’s standing to pursue relief under 42 U.S.C. § 3604(c) depends on
whether she can show that her receipt of discriminatory information had a concrete and personal effect on her, such
as deterring her from making further efforts to obtain housing at the property in question . . . A mere abstract
disagreement or feeling of stigma arising from the receipt of such information is not a legally cognizable injury in this
context.” Hernandez v. Monarch Real Estate Corp. No. CIV 08-732, 2009 WL 10707040, *7 (citing Wilson v.
Glenwood Intermountain Properties, Inc., 98 F.3d 590, 595 (10th Cir. 1996) (internal citation omitted)). Plaintiff does
not contend that the alleged statement made by Defendant Arnold in 2016 caused her any real injury, much less any
stigmatic injury. See, e.g., Doc. No. 28, ¶¶ 11, 57. Accordingly, Plaintiff would not have standing to sue under
§ 3604(c) based upon that allegation, even if it were true.


                                                           8
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 9 of 19



support. As stated twice previously, it is not the Court’s duty to comb through the record

in search of support for Plaintiff’s allegations. See Doe, 952 F.3d at 1191.

       At bottom, there is no genuine issue of material fact as to whether Defendants made

discriminatory statements during the rental of Plaintiff’s apartment based on Plaintiff’s

alleged handicap or sex. Defendants are therefore entitled to summary judgment on

Plaintiff’s FHA claim filed pursuant to § 3604(c).

          B. 42 U.S.C. § 3604(f)

       In her second claim under the FHA, Plaintiff alleges that Defendants discriminated

against her based on her handicap in violation of §§ 3604(f)(1)(A) and (C), 3604(f)(2)(A)

and (C), and 3604(f)(3)(B). These provisions make it illegal to:

       (1) To discriminate in the sale or rental, or to otherwise make unavailable or
       deny, a dwelling to any buyer or renter because of a handicap of—
              (A) that buyer or renter, [or] . . .
              (C) any person associated with that buyer or renter.
       (2) To discriminate against any person in the terms, conditions, or privileges
       of sale or rental of a dwelling, or in the provision of services or facilities in
       connection with such dwelling, because of a handicap of—
              (A) that person; or . . .
              (C) any person associated with that person.
       (3) For purposes of this subsection, discrimination includes— . . .
              (B) a refusal to make reasonable accommodations in rules, policies,
              practices, or services, when such accommodations may be necessary
              to afford such person equal opportunity to use and enjoy a dwelling

42 U.S.C. § 3604(f)(1)–(3)(B). The Court addresses each provision in turn.

       First, Defendants argue that they are entitled to summary judgment on Plaintiff’s

claim pursuant to § 3604(f)(1)(A) and (C) because Plaintiff admits that she was not

discriminated against on the basis of her alleged handicap or the handicap of any person

associated with her during the initial rental of her unit, or when Defendants declined to

                                              9
         Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 10 of 19



renew her rental three years later. Doc. No. 28, pp. 19–20. The Court agrees. Plaintiff

admits that Defendants did not discriminate against her based on either her own handicap,

id. at ¶ 57, or her association with any other handicapped person, id. at ¶ 75. The undisputed

material facts concerning Defendants’ rental to and attempted eviction of Plaintiff

demonstrate that Defendants did not violate the relevant provisions under § 3604(f)(1)(A)

or (C). See Id. at ¶¶ 7–75.

       Second, Defendants argue that they are entitled to summary judgment on Plaintiff’s

claim pursuant to § 3604(f)(2)(A) and (C) because Plaintiff admits that she was not

discriminated against, on the basis of her alleged handicap or the handicap of any person

associated with her, in the terms, conditions, or privileges of sale or rental of a dwelling,

or in the provision of services or facilities in connection with the dwelling. Id. at p. 21. For

the same two reasons discussed above, the Court agrees, see id. at ¶¶ 56, 57, 75; see also

id. at ¶¶ 7–75.

       Third, Defendants argue that they are entitled to summary judgment on Plaintiff’s

claim pursuant to § 3604(f)(3)(B) because she has not shown a genuine dispute of material

fact concerning whether Defendants failed to make necessary accommodations to afford

her equal opportunity to use and enjoy her dwelling. Doc. No. 28, p. 21. In order to establish

discrimination here, “plaintiffs must demonstrate: (1) that they are handicapped as defined

by the FHA; (2) that defendants knew or reasonably should have known of the claimed

handicap; (3) that accommodation of the handicap may be necessary to afford the

handicapped person an equal opportunity to use and enjoy the dwelling; (4) that the

accommodation is reasonable; and (5) that defendants refused to make such

                                              10
         Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 11 of 19



accommodation.” Shaw v. Cherokee Meadows, LP, No. 17-CV-610-GKF-JFJ, 2019 WL

7340138, at *12 (N.D. Okla. Dec. 30, 2019).

       While it is not clear from the briefing, it appears that Plaintiff asserts Defendants

violated § 3604(f)(3)(B) when they failed to clean her oven, and when they prohibited her

from putting up a shade on her porch so she could smoke outside while evading direct

sunlight. See Doc. No. 36, p. 21–24. According to that provision, “[u]ntil an

accommodation request is denied, there is no discrimination under the FHA.” See Arnal v.

Aspen View Condo. Ass’n, Inc., 226 F. Supp. 3d 1177, 1186 (D. Colo. 2016) (citing 42

U.S.C. § 3604(f)(3)(B)). Here, the undisputed material facts demonstrate that the first time

Plaintiff asked Defendants to clean out her oven was in April of 2019. Doc. No. 28, ¶ 67,

and that Defendants never denied her request. Id. (recollecting that Ms. McAdoo barred

Defendants from entering her apartment to clean the oven so Defendants could not fulfill

her request). Therefore, Plaintiff has no claim under § 3604(f)(3)(B) based upon her

unfulfilled request for a cleaned oven.

       Nor does she have a claim pursuant to § 3604(f)(3)(B) for Defendants’ denial of her

request to put up a shade on her porch. Plaintiff—without support—alleges that she was

handicapped because she had a condition for which she took prescription medication

requiring her to stay away from direct sunlight. She also alleges that Defendants denied her

request to put up a shade on her porch so she could smoke whilst avoiding the sunlight.

Doc. No. 36, p. 23. However, she does not allege, or provide support to establish that

Defendants knew of or should have known of her claimed handicap. Id.



                                            11
         Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 12 of 19



       In her response, Plaintiff provides the Court with a long list of facts that she asserts

are established by the record and demonstrate that Defendants violated the relevant

provisions under § 3604(f). Doc. No. 36, pp. 21–24. However, again, she does not provide

a single citation for any listed fact. As specified numerous times at this point, it is not the

Court’s duty to comb through the record in search of support for Plaintiff’s factual

averments. See Doe, 952 F.3d at 1191. Allegations without evidentiary support, like those

in Plaintiff’s response, are not sufficient to survive a motion for summary judgment. See

Mitchell v. City of Moore, Oklahoma, 218 F.3d 1190, 1198–99 (10th Cir. 2000). For the

foregoing reasons, Plaintiff fails to establish a prima facie case of discrimination under §

3604(f); Defendants are therefore entitled to summary judgment.

          C. 42 U.S.C. § 3617

       In her third and final claim under the FHA, Plaintiff alleges that Defendants

retaliated against her on the basis of her disability, in violation of 42 U.S.C. § 3617. Doc.

No. 1, ¶¶ 84–85; Doc. No. 36, pp. 20–24. Defendants object and contend that no facts in

the record support such a cause of action. Doc. No. 28, pp. 21–22.

       42 U.S.C. § 3617 makes it unlawful to:

       coerce, intimidate, threaten, or interfere with any person in the exercise or
       enjoyment of, or on account of his having exercised or enjoyed, or on account
       of his having aided or encouraged any other person in the exercise or
       enjoyment of, any right granted or protected by section 3603, 3604, 3605, or
       3606 of this title.

42 U.S.C. § 3617. To establish retaliation under this provision, a plaintiff must demonstrate

that: “(1) [she] was engaged in protected activity; (2) [she] suffered an adverse action in

the form of coercion, intimidation, threats, or interference; and (3) there was a causal link

                                              12
         Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 13 of 19



between the two.” Shaw, 2019 WL 7340138, at *15 (alterations in original); see also

Morgan v. Carrington Mortg. Servs., 719 F. App’x 735, 743 (10th Cir. 2017) (“To state a

plausible claim under the FHA, a plaintiff must allege a causal connection between her

disability or protected activity and the alleged adverse action”).

       Here, Defendants argue that Plaintiff fails to meet the first element. They contend,

and Plaintiff does not dispute, that the protected activity at issue is Plaintiff’s failure to

clean her oven. Defendants assert this is not a protected activity given that it was Plaintiff’s

responsibility to do so per the lease agreement. Doc. No. 28, p. 23 (citing the lease

agreement at Doc. No. 28–7, ¶ 14).

       In response, Plaintiff does not directly address Defendants’ argument or purport to

demonstrate any of the elements detailed above. Instead, as with her second FHA claim,

she provides the Court with a long list of facts that she asserts are established by the record

and demonstrate that Defendants violated § 3617. Doc. No. 36, pp. 21–24. However, in

keeping with the trend, she does not provide a single citation for any listed fact. Again,

allegations without evidentiary support, like those in Plaintiff’s response, are not sufficient

to survive a motion for summary judgment. See Mitchell, 218 F.3d at 1198–99. Plaintiff

has failed to establish a prima facie case of discrimination under § 3617. Defendants are

thus entitled to summary judgment on Plaintiff’s FHA claim filed under that provision. See

Shaw v. Cherokee Meadows, LP, 2019 WL 7340138, at *16 (granting summary judgment

to defendants because plaintiff failed to cite any evidence demonstrating that the elements

of retaliation under § 3617 of the FHA were met).



                                              13
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 14 of 19



   III.    The Rehabilitation Act

       Plaintiff also argues that Defendants failed to recertify her for federal aid because

of her disability, in violation of § 504(a) of the Rehabilitation Act. Doc. No. 1, ¶¶ 88–89;

Doc. No. 36, pp. 20–24. Defendants deny that Plaintiff’s disability was the basis for their

failure to recertify her. Doc. No. 28, p. 25.

       Section 504 of the Rehabilitation Act states in relevant part:

       No otherwise qualified individual with a disability in the United States, as
       defined in section 705(20) of this title, shall, solely by reason of her or his
       disability, be excluded from the participation in, be denied the benefits of, or
       be subjected to discrimination under any program or activity receiving
       Federal financial assistance . . .

29 U.S.C. § 794(a). Plaintiff’s claim pursuant to this provision is based upon circumstantial

evidence and is thus subject to the McDonnell Douglas framework discussed above. See

Cinnamon Hills, 685 F.3d at 919 (noting that the McDonnell Douglas scheme is applicable

in the Rehabilitation Act context as well as the Title VII and FHA contexts).

       Here, Defendants do not dispute that Plaintiff has a disability as defined in § 705(20)

nor that they receive Federal financial assistance. Doc. No. 28, p. 25. Instead, they contend

that Plaintiff admits she was not subjected to discrimination based on her alleged disability,

id. (citing Doc. Nos. 28–57, 28–58), and that they had a non-discriminatory rationale for

refusing to recertify Plaintiff for federal aid and subsequently refusing to renew her rental,

see id. (citing Doc. Nos. 28–30, 28–50). In response, as she did with her FHA claims,

Plaintiff provides the Court with a list of unsupported factual allegations. Doc. No. 36, pp.

20–24. In that regard, Plaintiff has failed to carry her burden to establish a prima facie case

of discrimination under § 504 of the Rehabilitation Act.

                                                14
           Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 15 of 19



         Even assuming she did establish a prima facie case of discrimination, Defendant has

provided detailed information regarding their nondiscriminatory rationale. See Doc. No.

28, ¶¶ 38–50. Specifically, Defendants provide evidence suggesting that their decision not

to recertify Plaintiff for federal aid or renew her rental was based upon Plaintiff’s failure

to produce necessary documentation and her repeated violations of lease terms. Id. Plaintiff

does not rebut any of Defendants’ reasons with evidence suggesting their rationale was

merely pretext for disability discrimination. In fact, as mentioned previously, Plaintiff fails

to dispute Defendants’ statements of undisputed material facts in accordance with the local

and federal rules, and thus, in accordance with those rules, all of Defendants’ facts—

including those evincing their non-discriminatory rationale—are deemed admitted for

purposes of summary judgment. LCvR 56.1(e); Fed. R. Civ. P. 56(e). Accordingly,

Defendant is entitled to summary judgment on Plaintiff’s discrimination claim filed

pursuant to § 504 of the Rehabilitation Act.

   IV.      The United States Department of Agriculture Regulations, 7 C.F.R. § 3560

         Plaintiff continues, arguing that Defendants violated the USDA Regulations that

govern the program under which she received federal aid—7 C.F.R. §§ 3560.151(b) and

3560.152(e)(2)(iii). Doc. No. 1. ¶¶ 89–90. Defendants contend that Plaintiff does not have

a private right of action to enforce the above-mentioned regulations in federal court, and

that, even if she did, the regulations are inapplicable here. Doc. No. 28, pp. 26–27. Plaintiff

challenges each of Defendants’ assertions. Doc. No. 36, pp. 24–25. Assuming but not

deciding that Plaintiff has a private right of action to challenge Defendants’ conduct under

§ 3560, the Court finds that Defendants are nonetheless entitled to summary judgment.

                                               15
             Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 16 of 19



        Section 3560.151(b) states: “All occupancy policies must meet applicable civil

rights requirements, as stated in § 3560.2.” 7 C.F.R. § 3560.151(b). Section 3560.2 states:

“As per the Fair Housing Act, as amended and section 504 of the Rehabilitation Act of

1973, all actions taken by recipients of loans and grants will be conducted without regard

to race, color, religion, sex, familial status, national origin, age, or disability.” Id. at

§ 3560.2(a). The Court has already determined Defendants are entitled to summary

judgment on Plaintiff’s FHA and Rehabilitation Act claims. Accordingly, Defendants are

entitled to summary judgment on Plaintiff’s regulatory claim asserted pursuant to those

statutes.4

        Section 3560.152(e)(2)(iii) states:

        Tenants and borrowers must execute an Agency-approved tenant
        certification form establishing the tenant’s eligibility prior to occupancy. In
        addition, tenant households must be recertified and must execute a tenant
        certification form at least annually or whenever a change in household
        income of $100 or more per month occurs. Borrowers must recertify for
        changes of $50 per month, if the tenant requests that such a change be made.
        ...
                (2) Borrower requirements. . . .
                       (iii) Borrowers must submit initial or updated tenant
                       certification forms to the Agency within 10 days of the
                       effective date of an initial certification or any changes in a
                       tenant’s status. The effective date of an initial or updated tenant
                       certification form will always be a first day of the month.

7 C.F.R. § 3560.152(e). Defendants argue that they did not violate this provision by failing

to recertify Plaintiff in 2019. Doc. No. 28, pp. 26–27. They claim not to have recertified

Plaintiff in 2019 because she failed to comply with federal regulations. Id. Plaintiff objects,


4
  Section 3506.2(d) cites a number of other federal civil rights statutes as being relevant to a challenge under
§ 3506.151(b). 7 C.F.R. § 3506.2(d). However, Plaintiff does not argue that Defendants’ actions violate any of those
other statutes.

                                                        16
           Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 17 of 19



arguing—without citation to the record—that Defendants’ failure to recertify her was a

result of discrimination. Doc. No. 36, p. 25.

         Under § 3560.152(e)(1)(ii), “Tenants must authorize borrowers to verify

information provided to establish their eligibility or determination of tenant contribution.”

It is undisputed that Plaintiff failed to provide Defendants with authorization to contact her

bank in order to verify her financial information, as she had done in previous years. Doc.

No. 28, ¶¶ 40–45. It is also undisputed that Defendants’ decision not to recertify Plaintiff

was based upon this failure. Doc. No. 28, ¶ 46. Accordingly, Defendant is entitled to

summary judgment on Plaintiff’s claim filed pursuant to § 3560.152(e).

   V.       Breach of Contract for Violations of Federal Law

         Plaintiff contends that Defendants breached the terms of the lease agreement by

violating the federal laws cited above—the FHA, the Rehabilitation Act, and the USDA

Regulations. Doc. No. 1, ¶ 14; Doc. No. 36, p. 27. Defendants are entitled to summary

judgment on the claims Plaintiff brought pursuant to the FHA, the Rehabilitation Act, and

the USDA Regulations. Defendants are therefore also entitled to summary judgment on

Plaintiff’s breach of contract claim to the extent the claim depends on Defendants’ violation

of federal law.

   VI.      Oklahoma Residential Landlord and Tenant Act & The Oklahoma
            Discrimination in Housing Act

         Under state law, Plaintiff contends that Defendants’ alleged conduct violated the

Oklahoma Residential Landlord and Tenant Act (ORLTA) and the Oklahoma

Discrimination in Housing Act (ODHA). Doc. No. 1, ¶¶ 86–87, 91–93; Doc. No. 36, pp.


                                                17
          Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 18 of 19



19–23, 26–27. Defendant argues that no such violations occurred. Doc. No. 28, pp. 23–25,

28–29. The Court need not address either parties’ contentions.

       Under 28 U.S.C. § 1367(c)(3), a district court “may decline to exercise supplemental

jurisdiction over a claim” if it “has dismissed all claims over which it has original

jurisdiction.” Moreover, according to the Tenth Circuit, “[w]hen all federal claims have

been dismissed, the court may, and usually should, decline to exercise jurisdiction over any

remaining state claims.” Koch v. Del City, 660 F.3d 1228at 1248 (quoting Smith v. City of

Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998)). The Court has

dismissed all of Plaintiff’s federal claims over which it has original jurisdiction; only

Plaintiff’s state law claims remain. In accordance with 28 U.S.C. § 1367(c)(3), the Court

declines to exercise jurisdiction over Plaintiff’s state law claims filed pursuant to the

ORLTA and the ODHA.

   VII.    Breach of Contract for Violations of State Law

       In addition to her breach of contract claim based on violations of federal law,

Plaintiff contends that Defendants breached the terms of their lease agreement by violating

Oklahoma state law—the ORLT, and the ODHA. Doc. No. 1, ¶ 14; Doc. No. 36, p. 27. As

above, the Court declines jurisdiction. See Fed. R. Civ. P. 1367(c)(3).

   VIII. Conclusion

       For the foregoing reasons, the Court grants Defendants’ Motion for Summary

Judgment, Doc. No. 28, as to counts 1–3, 5, 6, and 8—to the extent it depends on violations

of federal law. The Court declines to exercise jurisdiction over counts 4, 7 and 8—to the

extent it depends on violations of state law.

                                                18
 Case 5:19-cv-00515-R Document 48 Filed 05/18/20 Page 19 of 19



IT IS SO ORDERED this 18th day of May 2020.




                               19
